t c memo united_states tax_court g kierstead family holdings trust et al petitioners v commissioner of internal revenue respondent docket nos filed date anthony v diosdi for petitioners jeremy l mcpherson for respondent memorandum findings_of_fact and opinion haines judge petitioners in these consolidated cases are g kierstead family holdings trust g kierstead family_trust and glenn e and carol l kierstead as individuals before 1cases of the following petitioners are consolidated herewith glenn e and carol l kierstead docket no and g kierstead family_trust docket no trial the parties stipulated that there are no deficiencies in federal_income_tax or penalties due from petitioners g kierstead family holdings trust or g kierstead family_trust respondent determined federal_income_tax deficiencies and penalties for petitioner sec_2 glenn and carol kierstead as follow sec_3 year at issue deficiency sec_6662 dollar_figure big_number big_number dollar_figure big_number big_number the parties filed a stipulation of settled issues necessary for a determination of the amount of the liability for the years in question other than applicable penalties accordingly the only issue to be determined is whether petitioners glenn and carol kierstead are liable for accuracy-related_penalties under sec_6662 for and years at issue findings_of_fact 2unless otherwise indicated reference to petitioners shall mean petitioners glenn e and carol l kierstead as individuals 3unless otherwise indicated all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 4the parties stipulated that petitioners are liable for accuracy-related_penalties under sec_6662 for and for the portion of their deficiencies allocable to their failure to include interest_income in the amounts of dollar_figure dollar_figure and dollar_figure respectively some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in vacaville california when they filed this petition petitioner trusts both used addresses in lansing michigan on their tax_court petitions in with the assistance of national trust services nts petitioners established the g kierstead family holdings trust and the g kierstead family_trust petitioner glenn kierstead assigned all rights to his lifetime services and future earnings to the trusts petitioners deducted inter alia their personal living_expenses and depreciation of their residence on form_1041 u s income_tax return for estates and trusts filed for the years at issue in early upon learning that one of the promoters of nts stole money from an investment promoted by nts petitioners sought advice about the legality of the trusts from attorney david kallman mr kallman provided petitioners with information about the classification of business trusts for federal_income_tax purposes he advised petitioners to consult david carter an attorney who is also a certified_public_accountant c p a regarding the income_tax issues of the trusts at petitioners’ request mr kallman amended the terms of the trusts in date petitioners timely filed federal individual as well as trust income_tax returns for the years at issue on date separate notices of deficiency were sent to each party in the notice_of_deficiency sent to petitioners glenn and carol kierstead respondent determined that the trusts must be disregarded for federal_income_tax purposes petitioners glenn and carol kierstead as well as the two trusts timely filed petitions with the court on date opinion sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to a substantial_understatement_of_income_tax while the commissioner bears the initial burden of production and must come forward with sufficient evidence showing it is appropriate to impose an accuracy-related_penalty the taxpayer bears the burden_of_proof as to any exception to the penalty see sec_7491 rule a 116_tc_438 in order to meet the burden_of_proof a taxpayer must present evidence sufficient to persuade the court that the commissioner’s determination is incorrect higbee v commissioner supra pincite petitioners concede that respondent has met his burden of production however they argue that they are not liable for a portion of the sec_6662 penalties because they in good_faith relied on the advice of two competent tax professionals an accuracy-related_penalty is not imposed on any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 reliance on the advice of a tax professional may constitute reasonable_cause and good_faith if under all the facts and circumstances the reliance is reasonable and in good_faith 115_tc_43 affd 299_f3d_221 3d cir sec_1_6664-4 income_tax regs to qualify for this exception a taxpayer must prove by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology associates p a v commissioner supra pincite petitioners contend that their reliance on attorneys kallman and carter relieves them from the accuracy-related_penalties we disagree respondent has not disputed that petitioners satisfied part of the 3-prong test accordingly the issue to be determined is whether petitioners actually relied in good_faith on the advice of competent tax professionals possessing sufficient expertise to justify their reliance in petitioners consulted mr kallman an attorney with years’ experience regarding the trusts mr kallman does not hold himself out as a tax attorney nor does he prepare tax returns mr kallman provided petitioners with limited tax_advice about the tax treatment of business trusts he also provided general tax information that business_expenses but not personal expenses were allowed as deductions mr kallman was careful to qualify any_tax advice by telling petitioners to consult their tax attorney and accountant therefore petitioners did not rely on mr kallman’s advice in the preparation and filing of their federal individual and trust income_tax returns on the advice of mr kallman petitioners consulted david carter an attorney and c p a regarding tax issues of the trusts petitioner glenn kierstead testified that mr carter said he was very comfortable with the trusts though petitioners listed mr carter as a potential witness he did not testify at trial petitioners introduced no evidence as to mr carter’s qualifications as a tax expert other than mr kallman’s testimony that he was an attorney with a c p a background no evidence has been submitted of any specific tax_advice provided by mr carter relating to petitioner’s assignment of lifetime earnings to the trusts or the allowance of deductions for personal expenses for these reasons petitioners failed to prove that mr carter was a competent tax professional and that petitioners were justified in relying on his opinion because petitioners failed to prove they reasonably relied on a competent tax professional and because they failed to assert any other basis for relief we hold that petitioners failed to prove that they had reasonable_cause within the meaning of sec_6664 therefore we find petitioners are liable for accuracy-related_penalties under sec_6662 for the years at issue in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule in docket no decisions will be entered for petitioners in docket nos and
